DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 5, paragraph 23, “2x2 pattern morning” should be changed to --2x2 pattern forming--.  
Page 8, paragraph 35, “inner horizontal member 104” should be changed to --inner horizontal member 108--.
Page 10, paragraph 40, “second buckle end 106” has been changed to --second buckle end 406--.
Page 11, paragraph 45, “a consistency the in the position” should be changed to --a consistency in the position--.	Appropriate correction is required.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
Claim 1, second to last line, “overlaps the first inner horizontal member” has been changed to --overlaps the second inner horizontal member--.
Claim 15, lines 12-13, “first inner horizontal member” has been changed to --first outer horizontal member--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites “the first outer horizontal member is coupleable to the elevation coupler” in lines 1-2.  It is unclear which elevation coupler is being referred to in this instance since two the first outer horizontal coupler has previously been disclosed as being extending between the first and second elevation couplers in claim 1 (lines 21-22).  Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
9, 10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weaver et al. (US-5,984,837).
	Claims 9 and 15: Weaver et al. discloses a system comprising: a first vertical support having a rigid elongated geometry (seen in FIG. 1 or 2, the elongated vertical poles to which 6 is coupled to); a first elevation coupler (seen in FIG. 7) attachable proximate an end of the first vertical support (can be attaqched closer to the bottom end as seen in FIG. 1); a first outer horizontal member (30) having a rigid elongated geometry and coupleable, at a first end of the first outer horizontal member, to the first elevation coupler to extend from the first elevation coupler at an angle substantially perpendicular to the first vertical support (FIGS. 2 and 7); a first inner horizontal member (34) having a flexible elongated geometry and coupleable to the first outer horizontal member along a length of the first outer horizontal member to extend substantially perpendicular relative to the first inner horizontal member and substantially perpendicular relative to the first vertical support (FIG. 7); a second outer horizontal member (30) coupleable to the first elevation coupler to extend from the first elevation coupler substantially parallel to the first inner horizontal member (FIG. 7); and a second inner horizontal member (34 going in the other direction) having a flexible elongated geometry and coupleable to the second outer horizontal member along a length of the second outer horizontal member to extend substantially parallel to the first outer horizontal member and substantially perpendicular to the first inner horizontal member to overlap with the first inner horizontal member to form a grid in an elevated position to provide an arrangement suitable for a game (FIG. 7).

	Claim 10: Weaver et al. discloses the first inner horizontal member as comprising a strap (col. 3, lines 52-54) configured to loop around the first outer horizontal member and attach to a first attachment structure (62) disposed on the first inner horizontal member (as seen in FIG. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (US-5,984,837) alone.
	Claim 1: Weaver at al. discloses a system comprising: a first vertical support having a rigid elongated geometry (as seen in FIGS. 1, 6 and 7, there are a plurality of vertical poles to which members 6 are attached at each corner); a second vertical support parallel to the first vertical support and positioned at a first distance from the first vertical support, wherein the second vertical support has a rigid elongated geometry (as seen in FIGS. 1, 6 and 7, there are a plurality of vertical poles to which members 6 are attached at each corner); a third vertical support parallel to the first vertical support and the second vertical support at the first distance from the second vertical support, 
	While Weaver et al. is silent about how the elevation couplers are coupled to the vertical supports or the first outer horizontal member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make these components releasably coupled so that the play structure could be disassembled and either stored/transported in a smaller, more compact configuration.
	Claim 4: Weaver et al. discloses the first vertical support and the first outer horizontal support as comprising a tubular structure to provide a rigid and lightweight structure (col. 3, lines 34-37).
Claim 7: Weaver et al. discloses the first inner horizontal member as comprising a strap (col. 3, lines 52-54).
Claim 8: Weaver et al. discloses the first inner horizontal member as comprising a suspension attachment (62) to couple the first inner horizontal member to the first outer horizontal member.
	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (US-5,984,837) as applied to claim 1 above, and further in view of Butler (US-2007/0049425 A1).
Weaver et al. is discussed above but does not teach the first outer horizontal member as comprising a first horizontal segment and a second horizontal segment.  Butler teaches a game system comprising: a plurality of vertical supports (310), a plurality of elevation couplers (370) and a plurality of outer horizontal members (350; .

Allowable Subject Matter
Claims 2, 3, 11-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268.  The examiner can normally be reached on M-F: 11AM-7PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636